DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 21 December 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-18 is/are rejected under 35 U.S.C. 103 as being obvious over Shih et al. (US 2010/0068697) in view of Soylu et al. (American Chemical Society, Vol. 51, pgs. 2590-2597, Pub. 28 January 2013 and available as prior art under 35 USC 102(a)(1)).
Shih et al. teach an insulated piezoelectric plate sensor (cantilever is flat and therefore in the form of a plate) comprising: 
a piezoelectric layer comprising a piezoelectric material with a –d31- coefficient of 2000 pm/V (par. 71), which falls within the recited ranges of 10 pm/V to 5000 pm/V, 500 pm/V to 5000 pm/V and 2000 pm/V to 5000 pm/V; 

an MPS insulation layer (electrically insulating layer, 3Fig. 1, par. 58-59).
Shih et al. fail to teach a maximum current density of less than about 10-7 A/cm2.
Soylu et al. teach an insulation layer on a piezoelectric device made with a solution of 0.1% MPS in ethanol, 0.5% water, pH of 9 for 12 hours 3 times (pg. 2594, left column, first paragraph), which is the same method of forming an insulation layer as taught by the instant specification at paragraph 241 to achieve a maximum current density of less than 10-7 A/cm2.  Soylu et al. teach that the maximum current density measured by cyclic voltammetry (pg. 2592, left column, last paragraph) of the insulation layer is 2x10-7 A/cm2 (pg. 2594), but do not specifically teach a maximum current density of less than 10-7 A/cm2.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, and Soylu et al. teach an insulation layer made by the same method as Shih et al. and that the 
While Shih et al. do not explicitly state the transverse electromechanical coupling coefficient of the sensor, the coefficient is a property of the piezoelectric material.  The instant specification at paragraph 173, teaches that a PMN-PT PEPS layer having 8 micron thickness has a transverse electromechanical coupling coefficient –k31 of about 0.32.  Shih et al. teach the same sensor having a PMN-PT layer of 8 microns thick (par. 71) and therefore is considered to have a transverse electromechanical coupling coefficient of 0.32, which is encompassed by the recited ranges of at least about 0.3 and at least about 0.31.
With respect to claim 5, Shih et al. teach the piezoelectric plate sensor having a mass detection sensitivity of 1x10-15 g/Hz (par. 76), which is encompassed by the recited range of 1x10-13 g/Hz or less.
With respect to claim 7, Shih et al. teach the insulation layer comprising mercaptopropyltrimethyoxysilane (par. 61) and recognition molecules bound to a surface of the insulation layer (insulation material can function to immobilize a receptor on the cantilever, par. 61).
With respect to claim 8, Shih et al. teach the recognition molecule bound to the surface of the insulation layer by a biotin linker (par. 136).

With respect to claim 10, Shih et al. teach a blocking agent on the insulation layer to block non-specific binding to the insulation layer (par. 129 and 138).
With respect to claims 13-16, Shih et al. teach the piezoelectric layer having a thickness of 8 microns (par. 71), which falls within the recited ranges of 0.5 to 127 microns, 0.5 to 100 microns, 0.5 to 50 microns and 0.5 to 10 microns.
With respect to claims 17 and 18, Shih et al. teach the sensor further comprising a non-piezoelectric layer bonded to the piezoelectric layer having a thickness of 2 microns (2 micron thick silicon dioxide deposited, par. 120), which fails within the recited range of 0.05 to 100 microns, and being a ceramic, metallic or polymeric layer (par. 64). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0068697) in view of Soylu et al. (American Chemical Society, Vol. 51, pgs. 2590-2597, Pub. 28 January 2013 and available as prior art under 35 USC 102(a)(1)), as applied to claim 7, in view of Matsui et al. (US 2006/0088839).
Shih et al. in view of Soylu et al. teach a recognition molecule that is a nucleic acid probe, but fail to specifically teach the probe for detecting a genetic signature of a condition selected from those listed in claim 20.
 Matsui et al. teach a recognition molecule that is a nucleic acid probe that detects a genetic signature of Hepatitis B viral infection (par. 91, 96 and 100), in order to provide quantification of Hepatitis B in a viral sample with high accuracy (par. 69).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include as the nucleic acid probe in the sensor of Shih et al. in view of Soylu et al., a nucleic acid probe that detects a genetic signature of Hepatitis B viral invention as taught by Matsui et al. because Shih et al. is generic with respect to the nucleic acid probe that can be incorporated into the sensor and one would be motivated to use the appropriate nucleic acid probe for detection of the desired analyte and diagnosis of a specific condition. 

Double Patenting
Applicant’s Terminal Disclaimer filed 21 December 2020 has been APPROVED.

Response to Arguments
Applicant’s arguments filed 21 December 2020, with respect to the rejection(s) of the pending claim(s) under 35 USC 102, 35 USC 103 and Double Patenting have been fully considered and are persuasive in light of Applicant’s amendments, arguments and Terminal Disclaimer.  Therefore, the previous rejections of the claims have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of the Soylu paper.
Regarding the claimed maximum current density, applicant persuasively argues that Shih et al. do not teach how the insulation layer is made with MPS and that the MPS-W9 produces advantageous results over the prior art.  Therefore the previous prior art rejection has been withdrawn.  However, newly cited Soylu teaches the same MPS-W9 method as the instant specification and therefore it would have been obvious to optimize the method to obtain the claimed maximum current density.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641